September 10, 1907. The opinion of the Court was delivered by
The facts of this case are set out in the decree of his Honor, the Circuit Judge, which is affirmed for the reasons therein stated.
We, however, desire to correct an error (which does not affect the result) wherein the Circuit Judge states that the case of Groves v. Gordon, 3 Brev., 245, is later than the case of Meeks v. Richborough, 1 Mill, 412. The decision in the former was rendered in 1812, while the latter was not filed till 1817.